Hall, Justice.
This is an appeal from an order of the trial court dismissing a notice of appeal to a divorce and child support judgment in favor of the wife appellee. The dismissal was for failure to file the transcript within 30 days or obtain an order within this period for an extension of time. See Code Ann. §§ 6-806 and 6-809.
The record shows that the notice of appeal was filed in the clerk’s office on August 23, 1974, and that the application for extension was filed on October 2, 1974. The appellant’s attorney filed an affidavit in opposition to the motion to dismiss stating that some time after filing the notice of appeal she checked the clerk’s records and noted that that date of filing was shown to be September 3, 1974, and that she relied on that date for seeking the *100extension on October 2, 1974. The trial judge made a finding of fact "that the filing date was August 23, 1974, and that that date was altered without authority of the Clerk of Baldwin Superior Court or anyone connected in any official capacity with that office. And, of course, [attorney] being the one that filed the Notice of Appeal knew when it was filed. The record shows that she served opposing counsel on the same date that is August 23,1974 . . . therefore the Notice of Appeal is dismissed.”
Argued January 12, 1976
Decided January 27, 1976.
Eva L. Sloan, for appellant.
Peugh & Bradley,. James E. Peugh, for appellee.
On the basis of the record before this court, the trial court did not err in dismissing the appeal.

Judgment affirmed.


All the Justices concur.